Citation Nr: 1714376	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a benign growth of the lung (BGL), diagnosed as pulmonary aspergillosis, but not including lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Vietnam War Era from July 1966 to July 1968 and was awarded the Bronze Star.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision dated March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2003 the Veteran filed a claim for service connection for lung and throat cancer.  A September 2003 rating decision denied this claim for lack of a diagnosis of cancer.  In March 2004 the Veteran submitted a new claim for "mass of lung," accompanied by medical records detailing his diagnosis of and treatment for pulmonary aspergillosis.  A September 2004 rating decision characterized this claim as "pulmonary aspergillosis (previously, claimed as lung and throat cancer)."  The RO noted that the September 2003 rating decision had not been appealed and had become final, and no new and material evidence had been submitted.  The RO declined to reopen the claim and the Veteran did not appeal the September 2004 rating decision.  That decision became final.  

In October 2008 the Veteran filed a new set of claims including depression, benign growth of the lung, and lung cancer (also claimed as malignant growth on lung).  A March 2009 rating decision denied the claims for depression and BGL.  The RO again declined to reopen the claim for lung cancer (also claimed as malignant growth on lung) citing the lack of new and material evidence.  The Veteran filed a timely appeal to the March 2009 rating decision and requested a Travel Board hearing.

In August 2012 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

In a March 2015 remand, the Board characterized the Veteran's claims as seeking service connection for "depression, to include as secondary to service-connected posttraumatic stress disorder" and "benign growth of the lung," and seeking to reopen a previously denied claim for "lung cancer."  The Board found that the September 2004 denial was final and no new and material evidence had been offered.  The Board declined to reopen the claim for lung cancer.  Regarding the claim for BGL, the Board noted:

As an aside, the Board points out that although a September 2004 rating decision appears to have denied pulmonary aspergillus, previously claimed as lung and throat cancer, the RO has developed the instant claim of entitlement to service connection for a benign growth of the lung on the merits.  Moreover, the Board hearing was held on the service connection issue on the merits.  Importantly, the Veteran was not advised that a claim for benign growth of the lung was previously denied.  See Kent [v. Nicholson, 20 Vet.  App. 1 (2006).]  Because it is more favorable to the Veteran to treat this claim as a direct service connection claim, and no prejudice will result if the claim is considered as such, the Board has found that the claim should be considered as a direct service connection claim on the merits.  

The Board then remanded the issues on appeal to obtain medical opinions as to the etiology of the Veteran's disabilities.  In June 2016, the Board found that the requested development had been completed, but not completed adequately.  Thus, the matters on appeal were again remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds there has now been compliance with the June 2016 remand and the Board has sufficient information to decide the issues on appeal.  

In order to clarify the exact issues on appeal, the Board has recharacterized the Veteran's claim for BGL as a claim for "benign growth of the lung (BGL), diagnosed as pulmonary aspergillosis, but not including lung cancer."


FINDINGS OF FACT

1.  The Veteran is diagnosed with depression.

2.  The Veteran is service connected for PTSD.

3.  The Veteran's depression is caused by his service-connected PTSD.

4.  The Veteran served in the Republic of Vietnam in 1967 and 1968.

5.  The Veteran's benign lung growth (BGL), diagnosed as pulmonary aspergillosis, was not diagnosed until more than thirty years after his separation from service.

6.  The competent medical evidence of record is that the typical progression of pulmonary aspergillosis is months, not years, and a period of over 30 years from exposure to diagnosis is too long to show a clear causal relationship.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression as secondary to PTSD have been met.  38 U.S.C.A. §§ 501, 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The Veteran is presumed to have been exposed to an herbicide agent in service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

3.  The Veteran's BGL was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters dated November 2008 and May 2015.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this decision, the Board grants service connection for depression, which constitutes a complete grant of the benefit sought on appeal.  Therefore, no discussion of VA's duty to notify or assist is necessary with regard to this claim.

Regarding the Veteran's BGL, VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical records identified by the Veteran.  These records have been associated with the claims file.  VA further provided medical examinations for each issue on appeal and obtained appropriate medical opinions.

VA provided a June 2015 examination for "respiratory conditions."  The examiner reviewed the Veteran's STRs, VA treatment records, and VA electronic medical records, as well as examining the Veteran in person.  It is noted that the appeal was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Given the personal examination and review of both the Veteran's medical history and relevant medical literature, the Board finds that the June 2015 examination, as supplemented by the October 2016 opinion, is adequate and provides sufficient information and a sound basis upon which to decide the Veterans appeal.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Veteran App. 303 (2007).

VA also provided the Veteran a hearing in this matter.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2016).  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Certain diseases have been determined to be associated with the use of herbicide agents, such as Agent Orange, in Vietnam, and VA regulations identify those disease that are presumptively associated with herbicide agent exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).  

The Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

Even if a disability is not statutorily presumed to be service connected, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

i.  Depression

The Veteran is seeking service connection for his depression, including as secondary to his service connected PTSD.  The Veteran's depression is not presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  However, his depression may still be service connected if the evidence shows a nexus between his current disability and an injury or disease in service.  See Combee.

The Veteran's entrance on duty exam, his STRs, and his separation exam are all silent for any signs of depression.  The first evidence of record related to the Veteran's depression is a referral and evaluation for depression in late 2004.  After this evaluation the Veteran was seen regularly at his local VA medical center for counseling and treatment for both PTSD and depression.  The relationship between the two diagnoses is often confusing as depression or depressed mood are often listed, both in the VA examinations and in the Veteran's treatment records, as symptoms of PTSD, as opposed to a separate diagnosis.  However, in treatment records dated March 2009, March 2012, August 2012, June 2013, August 2013, and consistently since then, depression is also diagnosed as a separate disability for which the Veteran receives treatment.

There is no competent evidence in the record showing a nexus between the Veteran's service and his depression.

At the Travel Board hearing in August 2012 the Veteran stated that his depression was caused by his PTSD.  While certain symptoms of depression may be capable of lay observation, diagnosing a psychiatric disorder is beyond the competence of a layperson.  See Jandreau.  Therefor the Veteran's statement is not competent evidence of the cause of his depression.  Id.

However, the June 2015 VA examiner, after an in-person examination and review of the Veteran's VA electronic medical records, opined that "the [V]eteran's depressive symptoms are etiologically related to his service and caused by his service connected PTSD" and that "[h]e continues to have severe depression... [h]is depression is caused by his severe PTSD."  The Board remanded this issue to the RO to develop more detailed reasons and bases for this opinion.  Two new opinions were provided to comply with this remand order, one dated August 2016 by the June 2015 examiner, and one dated November 2016 by a new examiner.

The August 2016 opinion stated that "[t]he Veteran's file was reviewed in CPRS, Capri, VBMS and Virtual VA.  The [V]eteran was seen by me for a PTSD evaluation in June of 2015.  In this examination, I rendered the opinion that the [V]eteran's depression was caused by his service connected PTSD.  After review of the records, it continues to be my opinion that the [V]eteran's depression is etiologically related to service as it was caused by his service connected PTSD."

The November 2016 examiner did not meet the Veteran personally but claimed to have conducted "an extensive review of past records."  She noted that CPRS had dates of the Veteran's diagnoses of PTSD and depression in late 2004, but she could not reach an opinion as to the etiology of the Veteran's depression without records "from Florence when he was initially diagnosed."  The Board notes that the claims folder contains records from CBOC Florence from that time period detailing the Veteran's first referral for evaluation based on a "provisional diagnosis: depression" and an evaluation resulting in a recommendation for outpatient treatment for "depression and PTSD."  In evaluating the November 2016 VA opinion, the Board notes that the examiner's review of the records seems to have omitted the very documents her opinion indicated would be crucial to issuing an informed decision.  Therefore, the Board is not persuaded by the opinion that the record lacks support for an informed and competent decision.

On the other hand, the June 2015 examiner's opinions are based on both a personal examination of the Veteran and a full review of the relevant records.  While the Board would prefer that her reasoning be stated more coherently, the Board is more persuaded by the June 2015 examiner's opinion and her August 2016 supplement, and accepts them as evidence of a nexus between the Veteran's current depression and his service connected PTSD.

The Board finds that the Veteran suffers from depression.  The evidence of its underlying cause is in relative equipoise.  A well-researched but poorly worded competent medical opinion in favor of a nexus is in conflict with a well-reasoned but poorly researched opinion that there is not enough evidence to determine the cause of the Veteran's depression.  In this situation the Board must apply the benefit of the doubt standard outlined in Gilbert and resolve this doubt in favor of the Veteran.  The Board finds that the Veteran's depression is caused by his service connected PTSD.  

ii.  Benign Growth of the Lung 

The Veteran is seeking service connection for a benign growth of the lung (BGL), diagnosed as pulmonary aspergillosis.  The Veteran's BGL is not presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  However, his BGL may still be service connected if the evidence shows a nexus between his current disability and an injury or disease in service.  See Combee.

The Veteran's entrance on duty exam, his STRs, and his separation exam were all silent for lung or breathing issues.  The Veteran's VA medical records show that in in early 2004 he underwent a right upper lobectomy to remove a suspicious mass from his right lung.  No malignant cells were found, and pathology showed non-caseating granulomas with fungal hyphae, consistent with aspergillosis.  His diagnosis on discharge was right lung aspergillosis.  This was treated with antifungal medications.  The Veteran's June 2015 VA examiner noted that recent CT scans showed "some rightward shift of the mediastinum suggesting volume loss on the right probably related to thoracotomy that by history was done for aspergillosis."  He also noted that the Veteran's respiratory condition still "limits his ability to breath and cannot do manual labor as a result."  The examiner saw no evidence of a respiratory condition before 2003. 

Despite his diagnosis of aspergillosis, the Veteran filed a disability claim for "lung and throat cancer" and was granted a VA examination in September 2004.  The 2004 examiner found no evidence of cancer, concurred with the diagnosis of pulmonary aspergillosis, and opined that the Veteran may have cardiopulmonary obstructive disorder related to his smoking.  No opinion was offered as to the etiology of the Veteran's BGL.  

At the August 2012 Travel Board hearing the Veteran indicated he was "probably" told by a doctor that he "had it in Vietnam" but "I couldn't prove it."  He also stated "Well about the only thing I know is they told me it comes from the forest in the jungle.  And I said 'where else do you think it comes from?' That's where I guess I got it from.  I don't know."  To the extent this reflects the Veteran's own opinion as to the origin of his BGL, this statement is beyond his competence under Jandreau.  To the extent it reflects the opinion of a qualified medical professional, it lacks reasons and bases sufficient to support such an opinion.

The June 2015 VA examination directly addressed the etiology of the Veteran's BGL.  This examiner reviewed the Veteran's STRs, VA treatment records, and VA electronic medical records.  He also examined the Veteran in person.  Based on his review and personal examination, he opined that "a 35 year delay between possible exposure and development of disease/symptoms" makes it "less than likely that his aspergillosis is related to military service."  Because the Veteran is presumed to have been exposed to herbicide agent in service, the Board remanded for an opinion based on actual, rather than "possible," exposure.  In October 2016, in response to the remand order, the examiner opined that:

[T]he typical progression of this disease is over months.  That still makes his delay of 35 years from herbicide [agent] exposure to time of development seem way to[o] long to explain a clear causal relationship.  [S]o my opinion remains unchanged at this time.  If data can be found suggesting that there are cases with 35 years delayed onset, I may consider changing my opinion but I have been unable to find any literature suggesting that.

The Board finds the June 2015 VA exam, as supplemented in October 2016, persuasive as to the lack of a nexus between the Veteran's BGL and his active service.  The examiner had access to all relevant data and offered a coherent reason for his opinion; specifically that pulmonary aspergillosis does not lay dormant for decades before presenting symptoms.  Since the Veteran was not diagnosed, and did not otherwise report symptoms, until more than thirty years after his separation from service, the preponderance of the evidence is against his claim of service connection for his BGL.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for depression, secondary to service-connected PTSD, is granted.

Entitlement to service connection for a benign growth of the lung is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


